Citation Nr: 1223127	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  11-32 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel





INTRODUCTION

This case comes before the Board of Veterans Appeals (Board) on appeal from an August 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In December 2011, subsequent to the November 2011 supplemental statement of the case, the appellant submitted a statement and additional documents without a waiver.  However, this information is duplicative of evidence previously considered by the RO.  Thus, a remand is not necessary.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c).  

In April 2012, the appellant testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims folder.

By letter dated May 14, 2012, the RO notified the appellant of the transfer of the appeal to the Board, and of the 90-day period in which to submit any additional evidence or argument.  See 38 C.F.R. § 20.1304(a) (2011)

In June 2012, prior to the end of the 90-day period, the appellant submitted a statement and additional evidence to the RO.  This evidence was accompanied by a statement from the appellant expressing his desire to waive consideration by the Agency of Original Jurisdiction (AOJ).  As such, the Board will continue with adjudication.  See 38 C.F.R. § 20.1304(c) (2011). 

In the June 2012 statement, the appellant requested a "grace period of another one (1) year to file for my claim."  The Board interprets this statement as a motion to extend the period of time to submit additional evidence.  A request to submit additional evidence will not be accepted by the Board unless the appellant demonstrates on motion that there was good cause for the delay.  38 C.F.R. 
§ 20.1304(b).  The appellant maintains that he needs more time to "furnish your good office any certification of the said proofs."  He has not cited the discovery of evidence that was previously unavailable.  Rather, the June 2012 statement references information that has previously been submitted to the NPRC.  Furthermore, although the appellant indicates that he suffers from some type of illness, he does not contend that his condition has prevented him from submitting evidence.  The motion for extension of time is therefore denied for lack of good cause.  See 38 C.F.R. § 20.1304(b). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FVEC Fund have not been met.  38 U.S.C.A. § 5101(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act, § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011), and implemented at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.

II.  Analysis

The appellant seeks compensation from the FVEC Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009) (to be codified in Title 38 of the United States Code: Veterans' Benefits).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  The Secretary of VA is to administer the fund consistent with applicable provisions of the Title 38 of the United States Code.

For eligible persons who accept a payment from the FVEC Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act.

Section 1002 (d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747   (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2011); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service.  38 C.F.R. § 3.203 (2011); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

In various statements the appellant asserted that he joined the Army; served with the A Battery, 2d Artillery Battalion; fought the Japanese; and was wounded.

In support of his claim, the appellant submitted a Discharge Form from The Army of the Philippines indicating that the appellant served in the 7th Company Repl. & CAS Battalion USAFIP North Luzon from April 1945 to February 1946; a Certification from the General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General and Enlistment Records, which indicates that the Veteran served from May 1945 to February 1946 in the 2d Field Artillery Battalion; copies of identification cards issued by the Philippine Veterans Affairs Office (PVAO), the Veterans Memorial Medical Center, and the World War II Veterans Legionnaires of the Philippines, Inc.; and a List of Veterans Certified by PVAO as Entitled to Shares of the Philippine Veterans Bank indicating that the appellant was included.

Multiple requests were sent to the NPRC with the accompanying information or evidence submitted by the appellant.  Certifications from the NPRC dated in December 2003, August 2010, September 2010, and August 2011 show that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  NPRC made those certifications after considering the various information provided by the appellant.

The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  All of the documents submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department.  As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including compensation from the FVEC Fund.

The proper course for the appellant, who believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.

Based upon the record in this case, the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Veteran status is a prerequisite to entitlement to payment from the FVEC fund.  As such, entitlement to a one-time payment from the FVEC Fund is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.




____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


